Case §19-cv-02206-PSG-AFM Document 31 Filed 06/17/20 Page 1of1 Page ID #2699

 

 

 

 

 

 

 

 

 

 

1

2 CLERK, US. DISTRICT COURT

3

JUN | 1 2020

4 | a

: ery

6

4 UNITED STATES DISTRICT COURT

9 CENTRAL DISTRICT OF CALIFORNIA

9
10 | JAMES BRIAN CARRUTHERS, Case No. 8:19-cv-02206-PSG-AFM
id iti

Fepunne ORDER ACCEPTING FINDINGS
12 v- AND RECOMMENDATIONS OF
13 || JOSSIE GASTELO, Warden, UNITED STATES MAGISTRATE
JUDGE

14 Respondent.
15
16 Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition for Writ of

17 || Habeas Corpus, records on file and the Report and Recommendation of United States
18 || Magistrate Judge. Further, the Court has engaged in a de novo review of those
19 || portions of the Report to which Petitioner has objected. The Court accepts the
20 || findings and recommendation of the Magistrate Judge.

21 IT THEREFORE IS ORDERED that Judgment be entered (1) denying
22 || Petitioner’s request for an evidentiary hearing; and (2) denying the Petition and
23 || dismissing the action with prejudice.

24
25 || DATED: Lc 222r0 )
26 a

27 ‘PHILIP'S. GUTIERREZ
UNITED STATES DISTRICT JUDGE

 

28

 

 
